Citation Nr: 1725455	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-19 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Board remanded the case to schedule a hearing that had been requested in an October 2011 VA Form 9.  The record shows that a hearing was scheduled on August 15, 2016.  Correspondence dated August 2, 2016 shows that the Veteran indicated that he would be present for the hearing.  However, it appears that the hearing was subsequently cancelled.  A note in the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's representative withdrew the hearing on behalf of the Veteran.  Accordingly, the hearing is considered withdrawn and the Board will address the merits of the claim. 


FINDINGS OF FACT

The Veteran's right eye disability was not incurred in, aggravated by, or related to his time in service and is not secondary to a right knee, left knee, or lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist: 

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated April 2009.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in August 2009 and October 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's claims for service connection in the examinations reports are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matters of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 




Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Service treatment records (STRs) show that the Veteran was treated for "corneal burns" secondary to arc welding in February 1969.  The following day, the medic noted that the Veteran's "eyes" appeared much improved.  Four months later, in June 1969, the Veteran reported that his eyes were again irritated.  The medic noted a "small speck" in the "OS."  Several days after this incident, on follow-up, the Veteran was referred to the eye clinic with "ulceration of cornea, OS."  The Board interprets the meaning of "OS" to mean oculus sinister, the Latin term for left eye.  At separation, the examiner noted no abnormalities of the eyes, but the Veteran reported a "history of head injury." 

Shortly after service, in August 1970, the Veteran filed for service connection for a "frag[ment] wound to right eye."  

A VA examination dated June 1971 notes that the Veteran was treated for an eye injury while he was stationed in Vietnam.  Specifically, it was noted that "a piece of metal flew into the Veteran's left eye" (emphasis added).  The examiner noted that this fragment wound to the left eye resulted in "corneal abrasion and ulceration."  It was noted that the Veteran was treated in the summer of 1969, and that the Veteran reported no vision difficulties, but occasional headaches over the left eye.  

A July 1971 rating decision denied service connection for a right eye disability, because, while STRs suggested there were corneal burns from arc welding in February 1969, those injuries had healed and there was no other disability of the right eye.  Additionally, the fragment wound noted in STRs was to the left eye, not the right eye.   

VA treatment records beginning in February 2000 show that the Veteran reported that he had to have surgery to have shrapnel removed from his "right eye" while he was in service.  Treatment records after that date note a medical history with "shrapnel in the right eye."  During this time frame, he complained of occasional right side headaches behind his eye. 

In private treatment records dated May 2005, the Veteran reported that he had experienced recurrent headaches ever since he was hit with shrapnel in the right eye while he was in service.  The physician noted that the "ongoing headaches are certainly related to his traumatic event in Vietnam."  The physician did not conduct an eye examination at that time, but instead treated the Veteran for his headaches.  

At a VA examination conducted in August 2008, the Veteran reported that he was not injured from an arc welding incident, but was injured when he was hit in the eye with shrapnel from a mortar gun that went off near his bunker.  He reported that this shrapnel "went into his right eye."  The Veteran stated he was "positive at this time that it is his right eye and not his left eye."  The examiner noted that the Veteran did not have any trauma or findings of residual trauma in the right eye.  He did however find that there was "corneal scarring of the left eye.  These findings are consistent with previous corneal foreign body."  Overall, the examiner opined that the Veteran's "left eye injury is at least as likely as not related to service" and that his right eye injury is less than likely related to service.  The examiner noted that "after previous discussion and no findings of anything in the right eye, [the Veteran said] 'well, it possibly could be the left eye.'"  Addressing the Veteran's private physician who stated that there was scarring on the right eye, the examiner noted that these findings were inaccurate because there had been nothing noted about the right eye but, instead, only about the left. 

After a previous denial of service connection for left eye, the Veteran submitted correspondence in February 2009 stating he actually intended to apply for service connection for a right eye disability.  

In VA treatment records dated January 2010, the Veteran reported that he had a piece of shrapnel removed from his right eye while he was in service.  The physician noted that the retinal pigment epithelium had a "disruption temporal to macula" on the left eye.  Additionally, there was a "small retinal hole" in the left eye that was asymptomatic.  

The Board notes that the Veteran was granted service connection for a left eye disability, effective May 2010. 

In October 2010, the Veteran's private physician submitted a correction letter stating that "the record should note that [the Veteran] was hit with a mortar fragment in his left eye not right."  In private treatment notes, the physician noted that there was scarring from a previous tear to the retinal pigment epithelium in the left eye. 

In November 2010, the Veteran submitted correspondence detailing his treatment for his left eye injury at that time.  He expressed frustration that he had previously been denied compensation for the left eye disability, even though his STRs and current treatment clearly documented a left eye injury.  He noted that his private physician had submitted a correction that the injury was to his left eye and not his right eye. 

In a VA examination dated August 2015, the examiner diagnosed the Veteran with "Corneal Scar OS" and "Chorioretinal Scar OS."  The Veteran reported that the onset of the symptoms were in 1968 when he was injured by shrapnel.  The examiner noted that the Veteran had cataracts in both eyes but that the cataracts were "a separate diagnosis" that were unrelated to his left eye injury.  

Analysis

Initially, the Board notes that this case seems to center around the question of which eye actually has a disability.  Since leaving service, the Veteran has filed multiple claims and seen multiple doctors for both left and right eye.  While the location of the injury was not consistent, the Veteran has been consistent in noting that one of his eyes was injured by shrapnel while he was in service.  It is only recently (after medical examinations and STRs were added to the electronic record) that it has become clear that it was at least as likely as not the left eye that sustained the in-service shrapnel injury, not the right eye.  

While a traumatic event like shrapnel to the eye is unlikely to be forgotten, the Board notes that with decades between claims and treatment, left and right can become confusing for old wounds.  Compounding this confusion was the VA's previous denial for a left eye injury claim, even though VA examination in 1971 and STRs both showed a left eye injury.  With this denial of compensation for left eye injury, the Veteran could have assumed he had simply applied for compensation for the wrong eye, because it was otherwise very obvious that he had sustained an eye injury while he was in service.  This seems to have caused the confusion between the two eyes and led to the current appeal. 

The Board notes that recent medical examinations and treatment have solved this confusion and have all confirmed that the injury the Veteran sustained in service was to his left eye, not his right eye.  All eye examinations of record note that the left eye has an old cornea tear that is the result of a previous wound, which the Veteran has consistently reported as caused by shrapnel.  Further, examination of the right eye has consistently shown no pathology beyond naturally occurring cataracts.  Private and VA treatment records that initially reported a right eye disability (based on the Veteran's mistaken report) were later corrected after examination to note that the disability was of the left eye, not the right.  

While the Board notes that STRs do show that the Veteran suffered "corneal burns" secondary to arc welding while in service, VA examinations have stated that there is no pathology noted to the right eye from this incident.  The Veteran has reported no ongoing symptoms secondary to this event and examinations have shown no disability in the right eye beyond naturally occurring cataracts.  

The Veteran is currently [correctly] service connected for a left eye disability.  It is clear from STRs, treatment records, and examinations that he suffers from an in-service left eye injury.  At the same time, it is clear that this injury was not to his right eye and that there currently is no right eye pathology. 

Without a diagnosed right eye disability, the Veteran's service connection claim for a right eye disability must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).

The preponderance of the evidence is against the claim for service connection and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable decision could not be reached.  


ORDER

Entitlement to service connection for right eye disability is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


